Citation Nr: 1004102	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  01-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as schizophrenia.

2.  Entitlement to an effective date earlier than August 16, 
2000 for the grant of a 20 percent disability rating for 
service-connected lumbosacral strain.  

3.  Entitlement to a disability rating higher than 20 percent 
for service-connected lumbosacral strain for the period prior 
to October 29, 2002.  

4.  Entitlement to a disability rating higher than 40 percent 
for service-connected lumbosacral strain with degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine for the period beginning October 29, 2002.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated October 2000 and May 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) above.  

This case was previously before the Board in November 2005, 
at which time the Veteran's claims were remanded for 
additional evidentiary development.  Unfortunately, all 
requested development has not been conducted and, thus, an 
additional remand is required.  

During the pendency of this claim and appeal, the Veteran 
submitted a new claim for service connection for 
posttraumatic stress disorder (PTSD).  While this claim may 
be merged with the claim for service connection for an 
acquired psychiatric disorder that is currently on appeal, 
the RO must first conduct any necessary evidentiary 
development, to include providing the Veteran with specific 
notice as to the type of information and evidence needed to 
substantiate a claim for PTSD and/or providing the Veteran a 
VA PTSD examination.  As such, the claim of entitlement to 
service connection is referred to the RO for appropriate 
development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The U.S. Court of Appeals for Veterans Claims has held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  For the reasons set forth below, 
the Board finds that the instructions of the November 2005 
Remand were not fully complied with, necessitating another 
remand.

In November 2005, the Board remanded this claim for 
additional evidentiary development, to include scheduling the 
Veteran a Travel Board hearing.  

Review of the record reveals the Veteran specifically 
requested a Travel Board hearing on his June 2003 Notice of 
Disagreement.  He also requested a personal hearing at the RO 
before a Decision Review Officer, which was held in November 
2003.  A transcript of the November 2003 personal hearing is 
associated with the claims file.  

Nevertheless, the Veteran is entitled to present testimony at 
a Board hearing.  Indeed, considerations of due process 
mandate that the Board may not proceed with review of the 
claim on appeal without affording the veteran an opportunity 
for the requested hearing.  Therefore, a remand is required 
for the scheduling of a Travel Board hearing.  See 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2009).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing at the RO in the 
order that the request was received, in 
accordance with the procedures set forth 
at 38 C.F.R. § 20.700(a), 20.704(a) 
(2009), as per the Veteran's request, and 
as the docket permits.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


